Judge Ewing
delivered the opinion of the Court.
This is an action of assumpsit, brought by Ficklin against Rennick, for articles purchased at the store of Ficklin, by the wife of Rennick, while she was separated from her husband, but to whom afterwards, and before the bringing of this suit, she had returned, upon a reconciliation between her and her husband, who had settled in the hands of a trustee, for her use, some ten or twelve thousand dollars worth of property. The facts and law being submitted to the Circuit Court, judgment was given for Ficklin, and Rennick has appealed to this Court.
Though the husband gave notice, that he would not pay his wife’s debts, contracted during the separation, if the articles purchased were necessaries, suitable to her state and condition, after her return, upon a reconciliation between them, he was bound to pay for them. Or if she carried the articles purchased to his house, and they were used by her in the family, by his tacit or expressed sanction or approbation, he was bound to pay for them. But it does not appear in this case whether the articles were or were not necessaries, suitable to her condition,ror what they were, or whether the articles, or any of them, were taken to his house or not. Nor does it appear in the proof exhibited by the bill of exceptions, what was the amount of her purchase.
Judgment reversed and cause remanded that a new trial may be granted.